DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I claims 1-14 in the reply filed on 10/09/2020 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/09/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goletz (USPGPub 20100158952/IDS submitted).
Regarding claims 1 and 14 and the limitations “A method for treating a patient with a cancerous tumor, comprising intratumorally administering to the patient a composition comprising a pharmaceutically effective amount of oxygen scavenging membrane fragments” , and “A method for treating a tumor, comprising intratumorally administering a 
Lysates comprise membrane fragments including cytoplasmic membranes, resulting from the lysis of the bacteria cells.  Further as these include lysates from the same bacteria as instantly claimed as a source of fragments ([0314]), such as E. coli, these fragments will contain the electron transport system of the cytoplasmic membranes that give them oxygen scavenging properties.   
Regarding claims 2, and the limitation “wherein the oxygen scavenging membrane fragments are derived from the cytoplasmic membranes of Escherichia coli, Salmonella typhimurium, Gluconobacter oxydans, Pseudomonas aeruginosa, or Acetobacter.  ” Goletz teaches and claims the use of E. coli (Claim 3, and [0885]).
Regarding claims 3, and 4, and the limitations “wherein the composition further comprises a hydrogen donating substance. ” and “wherein the hydrogen donating substance is lactic acid, succinic acid, alpha-glycerol phosphate, formic acid, malic acid, or a salt thereof”, Goletz further teaches the administration of compounds which can be considered hydrogen donors such as malic, lactic, and succinic acids ([0453]). 
Regarding claim 5 and the limitation “wherein the composition is in the form of an injection, solution, suspension, or emulsion.”, Goletz further teaches solutions and dispersions as an injectable form of the compositions administered ([0470]).  

Regarding claim 9 and the limitation “wherein the composition is administered in combination with chemotherapy, immunotherapy, radiation therapy, drug therapy, or cell  transplantation”, Goletz further teaches that the compositions may be administered in conjunction the administration of dendritic cells that are allogenic as well as autologous cells and thus teaches the use of immunotherapy and cell transplantation ([0668]-[0674]). 
Regarding claim 10 and the limitation “wherein the administration of the composition creates localized hypoxia”, as the method of Goletz results in the administration of oxygen scavenging membranes intratumorally, the method of Goletz will result in creating hypoxic environment.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goletz as applied to claims 1-5, 8-10, and 14 above.
Regarding claims 11, and 13 and the limitations “, wherein the composition further comprises a pharmaceutically effective amount of anaerobe bacteria. ”, “wherein the anaerobe bacteria is Bacteroides fragilis, Bifidobacterium adolescentis, Clostridium perfringens, Fusobacterium nucleatum, Porphyromonas levii, Peptostreptococcus anaerobius, Prevotella melaninogenica, or a combination thereof.”, Goletz teaches the administration of bacteria and/or lysates of bacteria for the treatment of cancer ([0015]-[0019]).  As Goletz teaches the administration of bacteria and/or lysates, Goletz teaches the administration of both bacteria and lysates.  Goletz further teaches that more than one bacteria can be administered, and teaches that preferentially at least one microorganism and at least one fraction of a microorganism ([0083]).   
Bacteroides fragilis ([0885], [0914], Figure 1) and further discloses obtaining bacteria by culturing under anaerobic conditions in examples ([0873]-[0875], [0880]-[0885]), and further discloses Bacteroides fragilis as one of the bacteria. 
Goletz discloses that both lysate and bacteria may be administered (claim 1) and teaches both E. coli and Bacteroides Fragilis from a limited list of organism (Claim 3).  One of ordinary skill in the art could readily envisage the administration of the lysate and anaerobic bacteria from this disclosure.  
In the alternative, One of ordinary skill in the art would have found it obvious that the lysates and bacteria, and compounds taught by Goletz could be administered together as Goletz teaches that these components can be co-administered.  Further one of ordinary skill in the art would have found it obvious that lysates containing oxygen scavenging membranes from E. coli and anaerobic bacteria such as Bacteroides Fragilis could be administered together as Goletz teaches both of these bacteria and further exemplifies their use, and claims their use (Claim 3 and [0885]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goletz as applied to claims 1-5, 8-11 and 13-14 above. 
For a discussion of what Goletz teaches, see the above section. 
Regarding claims 6 and 7 and the limitations “wherein the composition contains the oxygen scavenging membrane fragments in an amount greater than 0.01 units per milliliter, or greater than 0.5 units per milliliter, or greater than 1 unit per milliliter” and “wherein the composition contains the oxygen scavenging membrane fragments in an amount from 1 unit per milliliter to 10 units per milliliter, or from 5 units per milliliter to 10 units per milliliter”,  Goletz does not teach a specific amount of lysate to administer to the tumor; however, as the lysate is the active agent being administered, it can be considered a result effective variable.  
It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 
	One of ordinary skill in the art would thus find it obvious that the amount of lysate administered could comprise the amount of Units claimed such as greater than 0.01 U/mL or 1 U/mL to 10 U/mL.
Regarding claim 12, Goletz further teaches that 106 to 1014 CFUs are preferably administered ([0437] and ([0426]). Goletz does not teach a specific concentration of bacteria.
 One of ordinary skill in the art could readily determine effective concentrations in which to administer the suggested doses.  One of ordinary skill in the art would find it obvious to use concentrations within the instantly claimed range of 106 to 108 CFU/mL to limit the size of the composition delivered.  Further one would be motivated to do so to deliver the bacteria effectively and comfortably.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10076556. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of ‘556 results in practicing a method which falls within the scope of the instantly claimed method.  The instant claims and claims of ‘556 thus render each other obvious. 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10722543. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of ‘543 results in practicing a method which falls within the scope of the instantly claimed method.  The instant claims and claims of ‘543 thus render each other obvious. 
Claim 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16939840 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of ‘840 results in the practicing of a method within the scope of the instant application and thus renders it obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657